Citation Nr: 1809089	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-46 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of herbicide exposure and/or secondary to service-connected coronary artery disease (CAD).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2017, the Board remanded the issue of service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of herbicide exposure and/or secondary to service-connected coronary artery disease (CAD) for additional development, to include a new VA examination.  That development has been accomplished and the issue is before the Board for adjudication.


FINDINGS OF FACT

The more probative evidence fails to demonstrate that the Veteran has peripheral neuropathy of the bilateral lower extremities that is related to his active duty service, to include as a result of herbicide exposure and/or secondary to the service-connected coronary artery disease (CAD).


CONCLUSION OF LAW

The criteria for the establishment of service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of herbicide exposure and/or secondary to the service-connected coronary artery disease (CAD) are not met.  38 U.S.C.A. §§ 1101, 1110 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability may be service-connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2015).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In that instance, the Veteran will be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy

The Veteran seeks service connection for peripheral neuropathy of the bilateral lower extremities that he believes is the result of herbicide exposure and/or secondarily to his service-connected coronary artery disease (CAD).  There is no competent, probative evidence linking his claimed disorder to military service, or secondary to his service-connected CAD.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records (STRs) is unremarkable for any symptoms, complaints, treatment or diagnosis for peripheral neuropathy.  Post service medical treatment records show a current diagnosis for peripheral neuropathy.  The July 2017 VA examiner, reports that the Veteran was diagnosed peripheral polyneuropathy in 2008.  Therefore, the Veteran has a current disability.  The Veteran has advanced several theories of entitlement, each of which will be considered.

First, the Veteran has asserted that his peripheral neuropathy was incurred due to herbicide exposure during service.

A Veteran who served in the Republic of Vietnam from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116 (f).  In the June 2017 remand, the Board conceded in-service exposure to herbicides (Agent Orange), in light of the Veteran's Vietnam service.  See June 2017 Board Remand.  Certain diseases associated with Agent Orange/herbicide agent exposure in service are presumed to be service-connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected.  If the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307(a)(6)(ii).

It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection.

There is no evidence that the Veteran was diagnosed with peripheral neuropathy within one year of separation from his active duty service.  The July 2017 VA examiner noted, that the Veteran specifically denies having any numbness, paresthesias, or pain to his feet during, or in the year following his separation from service.  The Veteran was diagnosed with bilateral polyneuropathy in 2008.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Additionally, the examiner further opined that the Veteran's STRs are negative for any evaluation, diagnosis, or treatment for neuropathic symptoms while on active duty; therefore, direct service connection for neuropathy is also not substantiated by the evidence.

Second, the Veteran asserts that his peripheral neuropathy of the bilateral lower extremities is secondary to his service-connected CAD.

The Board notes, that in February 2010, the Veteran was provided a VA examination regarding his diabetes mellitus.  That VA examiner reported that the Veteran had peripheral neuropathy of both lower extremities; however, the examiner stated that a cause had not been found by physicians after thorough laboratory testing and examination, as well as the EMG. The examiner did not provide an opinion regarding whether the Veteran's peripheral neuropathy of the bilateral lower extremities was directly due to an incident of his active duty service, including his presumed in-service herbicide exposure.  Additionally, in the Veteran's 2010 substantive appeal, the Veteran asserted that his peripheral neuropathy could be connected to problems with his cardiovascular system.  The Veteran is service-connected for CAD. As previously noted, the Board remanded the issue for a new examination.

The July 2017 VA examiner specifically identified and discussed the Veteran's contentions and theory concerning his service-connected CAD. 

The July 2017 examiner noted, that the Veteran denies any significant change in his neuropathy related to his heart condition.  The VA examiner determined that the Veteran's peripheral neuropathy is less likely than not caused or aggravated beyond its natural progression due to the Veteran's CAD.  The examiner opined the Veteran's contention is not supported by the Veteran's history, nor is there is there medical evidence which supports that CAD has any direct causal or augmental effects on peripheral neuropathy.  As such, the examiner did not did not find that the Veteran's peripheral neuropathy was secondarily related to his CAD.

The July 2017 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Hayes v. Brown, 5 Vet. App. 60 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board has considered whether service connection for peripheral could be warranted on a direct basis, secondary to his service-connected disability, or secondary to his herbicide exposure.  Although the Veteran has asserted that his CAD caused or aggravated peripheral neuropathy, none of the Veteran's medical treatment providers have given any indication, in the written record, that the Veteran's peripheral neuropathy could be related to active duty service, to a service-connected disability, or as a result of his herbicide exposure.  

It should be noted that the Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, the Board is required to assess the credibility and weight to be given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  The Board has considered the Veteran's lay statements.  Laypersons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the issue of whether the Veteran's peripheral neuropathy was caused by active service, exposure to herbicides, or is otherwise related to service or a service-connected disability, falls outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to possess the necessary medical expertise to provide such opinions, and the competent medical opinion of record, namely the July 2017 examiner, provided a negative nexus opinion regarding the Veteran's peripheral neuropathy.  The Board places great weight on the opinion of the July 2017 VA examiner, as the examiner has the medical training and expertise necessary to offer a medical opinion in such a complex matter.  

Although the Veteran contends that he has peripheral neuropathy of the bilateral extremities that is either directly or secondarily related to his active duty service, the factual picture presented here is complex.  Whether the Veteran's currently diagnosed peripheral neuropathy is related directly or secondarily to his active duty service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's peripheral neuropathy is related to his active duty service is not within the realm of knowledge of a non-expert given the above facts.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that the Veteran's statements and contentions in this regard are not probative of whether the Veteran's hypertension is related to his active duty service either directly or secondarily.  Thus, the Veteran's statements are afforded less probative value with respect to the medical question of whether the Veteran's peripheral neuropathy is related to his active duty service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Accordingly, after a careful review of the evidence of record, the Board finds that the more probative evidence is against the claim.  No causal connection between the Veteran's service and peripheral neuropathy is demonstrated by the evidence of record.  Although the Board is sympathetic to the Veteran's claim and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 


ORDER

Service connection for peripheral neuropathy of the bilateral lower extremities, to include as a result of herbicide exposure and/or secondary to the service-connected CAD is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


